DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a torque applier” and “torque transmission switcher” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US Patent No. 7,392,980 B2).
	Regarding Claim 1, Takeuchi et al. discloses
a conveyance rotator (2) configured to convey a sheet in a sheet feeding direction (left to right in Fig. 1); 
a separation rotator (3) configured to sandwich the sheet together with the conveyance rotator; 
a torque applier (7) configured to apply a reverse torque to the separation rotator in a sheet reversing direction (right to left in Fig. 1, also see Fig. 7B) to reverse the sheet; 
a torque control circuit (15) configured to control the reverse torque applied to the separation rotator to be equal to or less than a given value (i.e. transmission torque, lines 37-39 in Column 3); and 
a torque transmission switcher (6) configured to switch, between a transmission state (Fig. 7B) and a non-transmission state (i.e. where it can be shut off per lines 48-50 of Column 3, Fig. 7A or 7C), a state of a torque transmission path between the torque applier and the separation rotator, 
the transmission state being a state in which the reverse torque is transmitted, 
the non-transmission state being a state in which the reverse torque is not transmitted.
Regarding Claim 8, Takeuchi et al. discloses
the torque control circuit is configured to change a magnitude of the reverse torque applied by the torque applier, depending on the state of the torque transmission path switched between the non-transmission state and the transmission state (see lines 39-50 of Column 3, wherein transmission torque is adjusted when in the transmission state and alternatively when no torque is necessary, the clutch 6 is shut off into a non-transmission state).
Regarding Claim 9, Takeuchi et al. discloses
the torque control circuit is configured to change a magnitude of the reverse torque applied by the torque applier (may be simply “on/off” or in more discrete amounts per lines 40-50 of Column 9), depending on a type of the sheet (“depending on” is broad and requires no specific correlation. Per lines 43-48 of Column 11, Fig. 22, it can be seen that multiple sheet lengths are accommodated wherein the different sheet lengths in certain use cases have the capacity for different amounts of overlap and therefore duration of transmission states/switching which also relates to “on/off” change in magnitude).
Regarding Claim 10, Takeuchi et al. discloses
an image forming device (i.e. image forming section, lines 11-14 of Column 1) configured to form an image on a sheet; and the sheet feeding device according to claim 1, configured to feed the sheet to the image forming device.
Regarding Claim 11, Takeuchi et al. discloses
A method for controlling a torque transmission switcher (6) in a sheet feeding device, the sheet feeding device including a conveyance rotator (2), a separation rotator (3), a torque applier (7), and the torque transmission switcher, 
the method comprising causing the torque transmission switcher to switch a state of a torque transmission path between the torque applier and the separation rotator from a non- transmission state (i.e. where it can be shut off per lines 48-50 of Column 3, Fig. 7A or 7C) to a transmission state (Fig. 7B) at a time when a sheet is separable from at least one sheet conveyed together with the sheet between the conveyance rotator and the separation rotator, 
the transmission state being a state in which a torque is transmitted, 
the non-transmission state being a state in which the torque is not transmitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US Patent No. 7,392,980 B2) in view of Tsukamoto et al. (US Pub No. 2004/0188916 A1).
Regarding Claim 2, Takeuchi et al. discloses
to cause the torque transmission switcher to switch the state of the torque transmission path from the non-transmission state (Fig. 7A) to the transmission state (Fig. 7B) at a time when the sheet is separable from at least one sheet conveyed together with the sheet between the conveyance rotator and the separation rotator (multifed sheets as seen) however does not disclose circuitry separate from the torque control circuit.
Tsukamoto et al. discloses circuitry (“controller”) separate from a torque control circuit (D2) wherein both cooperate, for the purpose of separating multifed sheets. 

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Takeuchi et al. by including separate circuitry 

as disclosed by Tsukamoto et al., for the purpose of separating multifed sheets. It is 

noted the claim does not preclude a chained configuration as shown.

Regarding Claim 3, Takeuchi et al. discloses
a sheet detector (14) configured to detect the sheet downstream from the separation rotator in the sheet feeding direction (Fig. 1), wherein the circuitry is configured to, after the torque transmission switcher switches the state of the torque transmission path from the non-transmission state to the transmission state (from Fig. 7A to Fig. 7B), cause the torque transmission switcher to switch the state of the torque transmission path from the transmission state to the non-transmission state (from Fig. 7B to Fig. 7C), based on a result of detection made by the sheet detector (i.e. “based on” is broad and requires no specific correlation. The changing of these states in combination with general detection of sheets by 14 satisfies this requirement).
Regarding Claim 4, Takeuchi et al. discloses
a rotational information acquirer (11, lines 62-65 of Column 3)) configured to acquire rotational information of the separation rotator, 
wherein the circuitry is configured to, after the torque transmission switcher switches the state of the torque transmission path from the non-transmission state to the transmission state (from Fig. 7A to Fig. 7B), cause the torque transmission switcher to switch the state of the torque transmission path from the transmission state to the non-transmission state (from Fig. 7B to Fig. 7C), based on the rotational information acquired by the rotational information acquirer (i.e. “based on” is broad and requires no specific correlation. The changing of these states in combination with general detection by 11 satisfies this requirement).
Regarding Claim 5, Takeuchi et al. discloses
after the torque transmission switcher switches the state of the torque transmission path from the non-transmission state to the transmission state (from Fig. 7A to Fig. 7B), cause the torque transmission switcher to switch the state of the torque transmission path from the transmission state to the non-transmission state (from Fig. 7B to Fig. 7C), based on a type of the sheet including a length of the sheet in the sheet feeding direction (“based on” is broad and requires no specific correlation. Per lines 43-48 of Column 11, Fig. 22, it can be seen that multiple sheet lengths are accommodated wherein the different sheet lengths in certain use cases have the capacity for different amounts of overlap and therefore duration of transmission states/switching).
Regarding Claim 7, Takeuchi et al. discloses
a multiple feeding detector (14) configured to detect multiple feeding of sheets including the sheet downstream from the separation rotator in the sheet feeding direction (Fig. 1), 
wherein the circuitry is configured not to cause the torque transmission switcher to switch the state of the torque transmission path from the non-transmission state to the transmission state when the multiple feeding detector detects no multiple feeding (as in Fig. 7A where a singular sheet is fed at the nip and the non-transmission state is shown).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US Patent No. 7,392,980 B2) in view of Tsukamoto et al. (US Pub No. 2004/0188916 A1) in view of Kuwata et al. (US Pub No. 2015/0360893 A1).
Regarding Claim 6, Takeuchi et al. and Tsukamoto et al. do not disclose an input receiver.
Kuwata et al. discloses an input receiver (“operation unit”, [0065]) configured to receive an input of the type of sheet (length) for the purpose of calculating time duration.
 	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Takeuchi et al. and Tsukamoto et al. by including 

the input receiver as disclosed by Kuwata et al., for the purpose of calculating time 

duration.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okano (US Pub No. 2017/0210582) discloses torque control ([0038]), a clutch for 41 and micro powder clutch for 42.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        October 28, 2022